DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 26 – 28, 31 – 35, 38- 42, 45, and 46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner acknowledges the Terminal Disclaimer filed February 10, 2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 26 – 28, 31 – 35, 38- 42, 45, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn (US 8,108,147) in view of Alon (US 2011/0234749).
As per claim 26, Nix disclsoes an autonomous self-driving system for a vehicle, the system comprising:
a camera array including:
a first camera having a first field-of-view, a second camera having a second field-of-view, and a third camera having a third field-of-view, wherein each of the first field-of-view, second field-of-view, and third field-of-view are different fields of view of an area forward of the vehicle, and each of the first field-of-view, second field-of-view, and third field-of-view having overlapping portions (column 3 lines 60 – column 4 line 39);
a processing device coupled to the camera array, the processing device to:

track the object in each of the plurality of cameras (column 11 lines 5 – 19); and
cause the vehicle to perform a self-driving maneuver based on the plurality of images and the object (column 7 lines 10 – 15).
However, Blackburn does not explicitly teach a second camera having a second field-of-view, the second field-of-view having a different angle the first field-of-view, and a third camera having a third field-of-view, the third field-of-view having a different angle than the second field-of-view.
In the same field of endeavor, Alon teaches a second camera having a second field-of-view, the second field-of-view having a different angle the first field-of-view, and a third camera having a third field-of-view, the third field-of-view having a different angle than the second field-of-view (Figure 9 and 10; (¶ 55 – 58); as the examiner understands the claim.  The first camera and the third camera can have the same field of view (FOV), thus Alon shows the first and third camera with a wide camera view and the second has a narrow field of view).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention as effectively filed to modify the invention of Blackburn in view of Alon.  The advantage is providing detailed images of distant objects
As per claim 27, Blackburn discloses the system of claim 26, wherein the first camera is a narrow forward camera (column 3 lines 51 – 67).
claim 28, Blackburn discloses the system of claim 26, wherein the second camera is a main forward camera (column 3 lines 51 - 67).  
As per claim 31, Blackburn discloses the system of claim 26, wherein the third camera is a wide forward camera (column 3 lines 51 – 67).
As per claim 32, Blackburn discloses the system of claim 26, wherein the self-driving maneuver comprises at least one of: a turn, a lane shift, a change in acceleration, a change in velocity, or braking (column 4 lines 40 - 51).
Regarding claim 33, arguments analogous to those presented for claim 26 are applicable for claim 33.
Regarding claim 34, arguments analogous to those presented for claim 27 are applicable for claim 34.
Regarding claim 35, arguments analogous to those presented for claim 28 are applicable for claim 35.
Regarding claim 38, arguments analogous to those presented for claim 31 are applicable for claim 38.
Regarding claim 39, arguments analogous to those presented for claim 32 are applicable for claim 39.
Regarding claim 40, arguments analogous to those presented for claim 26 are applicable for claim 40
Regarding claim 41, arguments analogous to those presented for claim 27 are applicable for claim 41.
Regarding claim 42, arguments analogous to those presented for claim 28 are applicable for claim 42.
claim 45, arguments analogous to those presented for claim 31 are applicable for claim 45.
Regarding claim 46, arguments analogous to those presented for claim 32 are applicable for claim 46.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487